DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 07/21/2022 is acknowledged.  Claim 1 has been amended.  Claim 5 has been cancelled. Claims 1 and 4 are pending in the application.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 6,247,907 in view of Lee et al. KR 2011-0128680, Milliff et al. US 2003/0219349, and Kuroki et al. US 6,454,551.
Regarding claim 1, Williams discloses:
An electric compressor comprising: 
a housing 32; 
a drive shaft 26 that is disposed in the housing 32 and rotatable around an axis of the drive shaft; 
a motor 28 disposed in the housing 32 and configured to rotate the drive shaft 26; 
a fixed scroll 24 fixed to and disposed in the housing 32; 
a movable scroll 22 disposed in the housing 32 and connected to the drive shaft 26, the movable scroll 22 being revolved by rotation of the drive shaft 26, wherein a compression chamber (see annotated Fig. 1 below) that compresses refrigerant is formed between the movable scroll 22 and the fixed scroll 24; and 
a fixed block 35 fixed to the housing 32 and disposed between the motor 28 and the movable scroll 22, the fixed block 35 supporting the drive shaft 26 such that the drive shaft is rotatable, the fixed block 35 defining a motor chamber (see annotated Fig. 1 below) in the housing 32 to accommodate the motor 28, 
wherein 
the housing 32 has an inlet 30 through which refrigerant is drawn into the motor chamber, 
the motor 28 includes a stator fixed in the motor chamber and a rotor fixed to the drive shaft 26, disposed in the stator, and rotatable together with the drive shaft (see annotated Fig. 1 below), 
the stator includes a stator core that has a cylindrical shape and a coil end 37 that has a ring shape and extends from an end face of the stator core in an axial direction of the drive shaft, wherein the coil end 37 has an inner peripheral surface that faces the drive shaft 26, and an inclined part of the inner peripheral surface that extends in the radial direction of the drive shaft as the inner peripheral surface approaches the fixed block 35 (see annotated Fig. 1 below),
the drive shaft 26 includes a balance weight 34 that is disposed between the fixed block 35 and the motor 28, 
the balance weight 34 has a middle portion (including a vertical portion and a curved incline portion), a proximal portion directly connected to a first end of the middle portion, and a distal portion directly connected to a second end of the middle portion (see annotated Fig. 1 below),
the balance weight 34 extends to a position where the balance weight covers at least a part of the rotor in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the rotor in the axial direction (see annotated Fig. 1 below), 
the balance weight 34 is located away from the rotor by a predetermined distance in the axial direction of the drive shaft (see annotated Fig. 1 below),
the balance weight 34 faces a bearing that is located adjacent to a compression part and by which the drive shaft is supported in the radial direction (see annotated Fig. 1 below),
the balance weight 34 extends to a position where the balance weight covers a part of the coil end 37 in the radial direction and the axial direction of the drive shaft (see annotated Fig. 1 below), wherein
the middle portion has an inclined surface, wherein the inclined surface inclines as it extends gradually away from the rotor in the axial direction of the drive shaft and approaches the coil end 37 in the radial direction of the drive shaft (see curved incline portion of the middle portion in annotated Fig. 1 below),
wherein the inclined surface of the balance weight 34 faces the inclined part of the inner peripheral surface of the coil end 37, and
the proximal portion extends straight from the drive shaft 26 to the first end of the middle portion in the radial direction of the drive shaft (see annotated Fig. 1 below).

    PNG
    media_image1.png
    484
    593
    media_image1.png
    Greyscale


	Williams is silent regarding:
the rotor has an introduction passage that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage, 
the balance weight extends to a position where the balance weight covers at least a part of the introduction passage in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (since Williams does not disclose an introduction passage);
the bearing supporting the drive shaft in the axial direction and the radial direction (Williams shows a journal bearing which is a type of bearing that only supports radial loads).
Lee teaches:
the rotor 520 has an introduction passage 600 that is formed through the rotor in the axial direction of the drive shaft, wherein refrigerant flows through the introduction passage 600 (see abstract);
the bearing supporting the drive shaft in the axial direction and the radial direction (see unlabeled ball bearing in Fig. 1, which is a type of bearing that supports both radial and axial loads).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Williams as taught by Lee to provide introduction passages in the rotor for the advantage of cooling the rotor (Lee abstract) and to substitute the journal bearing with a ball bearing to obtain the same predictable result of supporting the drive shaft for rotation, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I B.

The combination of Williams and Lee teaches:
the balance weight (34, Williams) extends to a position where the balance weight covers at least a part of the introduction passage (600, Lee) in a radial direction of the drive shaft in a view in the axial direction of the drive shaft, and wherein, the proximal portion of the balance weight covers the introduction passage in the axial direction (Williams discloses a balance weight 34 with a proximal portion that covers the entire radial extent of the rotor below it as shown in annotated Fig. 1 above, and spans about 90º in the circumferential direction as shown in Fig. 2 and described at col. 2, l. 52-55. Lee teaches a plurality of introduction passages 600 provided through the rotor 520 for cooling the rotor, the introduction passages being evenly distributed along the circumferential direction such that any 90º section of the rotor includes at least two introduction passages as can be seen from Fig. 3. As such, when Williams is modified to include in its rotor the introduction passages 600 taught by Lee, the proximal portion of the balance weight 34 would cover at least some of the introduction passages).

The combination of Williams and Lee is silent regarding:
the inclined surface of the middle portion of the balance weight extends linearly and continuously from the first end to the second end (the middle portion in Williams includes a vertical portion and a curved incline portion).
Milliff teaches (see Fig. 4):
the inclined surface of the middle portion of the balance weight extends linearly and continuously from the first end to the second end (see annotated Fig. 4 below).

    PNG
    media_image2.png
    279
    532
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the middle portion in the combination of Williams and Lee (see annotated Williams Fig. 1 above, middle portion including a vertical portion and a curved incline portion) with that taught by Milliff (middle portion having only a continuous linear incline) to obtain the same predictable result of connecting a lower proximal portion with an upper distal portion, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I B.

The combination of Williams, Lee, and Milliff is silent regarding:
the inclined part of the inner peripheral surface of the coil end is a linearly inclined part (the coil end in Williams has a curved inclined part).
Kuroki teaches (see Fig. 1):

    PNG
    media_image3.png
    295
    577
    media_image3.png
    Greyscale

the inclined part of the inner peripheral surface of the coil end is a linearly inclined part (see annotated Fig. 1 above; note that the linearly inclined part of the coil end faces an opposing linearly inclined surface, analogous to the linearly inclined surface of the balance weight that opposes the coil end in the modified Williams).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the coil end in the combination of Williams, Lee, and Milliff (having a curved inclined part) with that taught by Kuroki (having a linearly inclined part) to better match the linearly inclined surface of the balance weight in the modified Williams and obtain the same predictable result of providing an appropriate shape and space to allow for rotation of the balance weight, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I B.

Regarding claim 4, the combination of Williams, Lee, Milliff, and Kuroki teaches:
wherein a suction passage is formed in the housing 32 or the fixed block 35, or formed between the housing 32 and the fixed block 35, wherein refrigerant flows from the motor chamber to the compression chamber through the suction passage, and the suction passage is located outward of the balance weight 34 in the radial direction of the drive shaft (see annotated Williams Fig. 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/18/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, August 19, 2022